Case: 2:18-cr-00225-.]LG Doc #: 1 Filed: 10/25/18 Page: 1 of 3 PAGE|D #: 1

F`ll_€[l
l'\'lCi'§.-'-\.i'~`ifl "=.".’_ i’:°_i§“`-
l ,":‘_.'.# - 1
UNITED STATES DlS'l`RICT COURT C"' ~ '
SOUTHERN DlS'I`RICT OF OHIOZU;E. UCT h

45 i*ii 3=1:.5

EASTERN DIVISION
UNITEI) STATES oF AMERlCA, _:`i;_ ;__|L;:::
CASE No. l ~ '.=
Plaimirf, ` _
JuDGa 2218(!¥ 225
VS.
INFORMATION ' Judge oraham!
TIMOTHY s'rANFlELI)
13 o. S. c. § 542
Defendant. 18 U. S. C. § lTlG
49 U. S. C. § 5124(¢)
18 U. S. C. § 1956(3)(1)(/\)@)

 

 

'I`HE UNITED STATES ATTORNEY CHARGES:
COUNT 1
(Entry ol`Goods by Means of False Statements)

On or about November 26, 2014, in the Southern District of` Ohio, the defendant,
TIMOTHY STANFIELD, willfully and knowingly did enter and introduee, and attempt to
enter and introduee, into the commerce of`the United States, imported merchandise, that is
approximately 300 RMRC 8000 mAh 48 Lipo Balleries and 200 RMRC 12400 mAh 68 Lipo
Batteries by means of a false and fraudulent declaration, which f"alsely and fraudulently stated
that the package to which it was annexed contained approximately ¢41,00?1 individual Lithium~
Polymer batteries for toys valued at 819$2?, whereas, in truth and fact1 as defendant,
TIMOTHY STANF!ELD, well knew, the said package contained approximately 300 RMRC

8000 mAh 48 Lipo Batteries and 200 RMRC 12400 mAh 68 Lipo Batteries ot`an approximate

domestic value of$120,436.

ln violation 01`18 U.S.C. § 542.

Case: 2:18-cr-00225-.]LG Doc #: 1 Filed: 10/25/18 Page: 2 of 3 PAGE|D #: 2

COUN'I` 2
(Mai|ing injurious Articles)

On or about January 21, 20|5, inj,the Southern District of Ohio and elsewhere, the
defendant, TIMOTHY STANFIELD, did knowingly and unlawfully cause to be delivered by
mail, according to the direction thereon, to TIM STANFIELD!READY MADE RC, LLC at 7?19
Graphics Way, Suite F, Lewis Center, Ohio 43035, non-mailable material, to wit, a quantity of
batteries in excess of that allowable by the United States Postal Service shipping regulations and
49 C.F.R. § 173.185.

Namely, the defendant,-TIMOTHY STANFIELD, caused four (4) lithium polymer
batteries to be mailed.

In violation of 18 U.S.C. § 1716.

COUNT 3
('I`ransportation of Hazardous Materials)

From on or about January 24, 2012, through on or about February l l, 2015, in the
Southern District of Ohio, the defendant, TlMOTHY STANFIELD, knowingly altered,
removed, destroyed, and tampered with a marking label, placard or description on a document
required by Title 49, United States Code, section 5104(b) and 'l`itle 49, Code of Federal
Regulations, section 172.l01.

In violation of 49 U.S.C. § 5124(¢).

COUNT 4
(Money Laundering)
On or about January 16, 2015, in the Southem District of Ohio, and elsewhere, the

defendant, TIMOTHY STANFIELD, did knowingly conduct and attempt to conduct a financial

Case: 2:18-cr-00225-.]LG Doc #: 1 Filed: 10/25/18 Page: 3 of 3 PAGE|D #: 3

transaction affecting interstate and forciin commerce, to wit, the wire transfer of 5?2`436 from
READY MADE RC, l.LC’s JPMorgan Chase bank account ending x9260 to Kypom Techno]ogy
8tock Co LTD’s bank account ending in x838 knowing that the property involved in the
financial transaction represented the proceeds of some form of unlawful activity. and which
property was, in fact, the proceeds of a specified unlawful activity, that is, the entry of goods by
means ol`a false statement, in violation of 18 U.S.C. § 542. with thc intent to promote the
carrying on of said specified unlawful activity.

In violation of 18 U.S.C. § 1956(3)(1)(A)(i).

BENJAMIN C. GLASSMAN
UNITED S'I`ATES ATTORN EY

name rev

JESsi‘e'?\ w. KNIGHT, (0086015)
.l. MICHAEL MAROUS {0015322)
Assistant United States Attorney

